UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrantx Filed by a Party other than the Registranto Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement ¨ Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 Tidelands Bancshares, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: TIDELANDS BANCSHARES, INC. 875 Lowcountry Boulevard Mount Pleasant, South Carolina 29464 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS TO BE HELD ON MAY 18, 2015 To our shareholders: You are cordially invited to attend the 2015 Annual Meeting of Shareholders of Tidelands Bancshares, Inc., which is the holding company for Tidelands Bank.The Annual Meeting will be held at the Operations Center for Tidelands Bank located at 840 Lowcountry Boulevard, Mount Pleasant, South Carolina 29464 on Monday, May 18, 2015, at 10:00a.m., for the following purposes: 1. Elect Directors.To elect six members to our board of directors; 2. Advisory (Non-binding) Vote on Executive Compensation.To obtain a nonbinding resolution approving the compensation of the company’s named executive officers as determined by the Compensation Committee and the Board of Directors (“Say-on-Pay”); 3. Ratification of Auditor.To ratify the appointment of Elliott Davis Decosimo as our independent auditor for the fiscal year ending December 31, 2015; and 4. Other Business.To transact any other business that may properly come before the meeting or any adjournment of the meeting. Shareholders owning our common stock at the close of business on March 19, 2015 are entitled to attend and vote at the meeting.A complete list of these shareholders will be available at the Operations Center for Tidelands Bank located at 840 Lowcountry Boulevard, Mount Pleasant, South Carolina 29464 prior to the meeting.If your shares are held in “street name,” you will need to obtain a proxy form from the institution that holds your shares in order to vote at our Annual Meeting.If you are a record shareholder and attend the meeting in person, you may withdraw your proxy and vote your shares if you want to change your vote. Please use this opportunity to take part in the affairs of your company by voting on the business to come before this meeting.Even if you plan to attend the meeting, we encourage you to vote as soon as possible by telephone, through the Internet, or by signing, dating and mailing your proxy card in the envelope enclosed.Telephone and Internet voting permits you to vote at your convenience, 24 hours a day, seven days a week.Detailed voting instructions are included on your proxy card. We thank you for your continued support. By Order of the Board of Directors, Thomas H. Lyles President& Chief Executive Officer Mount Pleasant, South Carolina April 8, 2015 TIDELANDS BANCSHARES, INC. 875 Lowcountry Boulevard Mount Pleasant, South Carolina 29464 PROXY STATEMENT FOR ANNUAL MEETING OF SHAREHOLDERS TO BE HELD ON MAY 18, 2015 Our board of directors is soliciting proxies for the 2015 Annual Meeting of Shareholders.This proxy statement contains important information for you to consider when deciding how to vote on the matters brought before the meeting.We encourage you to read it carefully. VOTING INFORMATION The board set March 19, 2015 as the record date for the meeting.Shareholders owning our common stock at the close of business on that date are entitled to attend and vote at the meeting, with each share entitled to one vote.There were 4,277,176 shares of common stock outstanding on the record date. The presence in person or by proxy of the holders of a majority of the outstanding shares of common stock entitled to vote at the Annual Meeting is necessary to constitute a quorum at the Annual Meeting.If a share is represented for any purpose at the Annual Meeting by the presence of the registered owner or a person holding a valid proxy for the registered owner, it is deemed to be present for the purposes of establishing a quorum.Therefore, valid proxies which are marked “Abstain” or “Withhold” or as to which no vote is marked, including proxies submitted by brokers who are the record owners of shares but who lack the power to vote such shares (so-called “broker non-votes”), will be included in determining the number of votes present or represented at the Annual Meeting.If a quorum is not present or represented at the meeting, the shareholders entitled to vote, present in person or represented by proxy, have the power to adjourn the meeting from time to time until a quorum is present or represented.If any such adjournment is for a period of less than 30 days, no notice, other than an announcement at the meeting, will be given of the adjournment.If the adjournment is for 30 days or more, notice of the adjourned meeting will be given in accordance with the bylaws.Directors, officers and regular employees of the company may solicit proxies for the reconvened meeting in person or by mail, telephone or other means.At any such reconvened meeting at which a quorum is present or represented, any business may be transacted that might have been transacted at the meeting as originally noticed.Once a quorum has been established, it will not be destroyed by the departure of shares prior to the adjournment of the meeting. Provided a quorum is established at the Annual Meeting, directors will be elected by a plurality of the votes cast at the Annual Meeting.All other matters to be considered and acted upon at the Annual Meeting require that the number of shares of common stock voted in favor of the matter exceed the number of shares of common stock voted against the matter, provided a quorum has been established.Abstentions, broker non-votes and the failure to return a signed proxy will have no effect on the outcome of such matters. Many of our shareholders hold their shares through a stockbroker, bank or other nominee rather than directly in their own name.If you hold our shares in a stock brokerage account or by a bank or other nominee, you are considered the beneficial owner of shares held in street name, and these materials are being forwarded to you by your broker or nominee, which is considered the shareholder of record with respect to those shares.As the beneficial owner, you have the right to direct your broker or nominee how to vote and are also invited to attend the Annual Meeting.However, since you are not the shareholder of record, you may not vote these shares in person at the meeting unless you obtain a signed proxy from the shareholder of record giving you the right to vote the shares.Your broker or nominee has enclosed or provided a voting instruction card for you to use to direct your broker or nominee how to vote these shares. If you hold your shares in street name, it is critical that you cast your vote.In the past, if you held your shares in street name and you did not indicate how you wanted your shares voted in the election of directors, your bank or broker was allowed to vote those shares on your behalf as they felt appropriate.Changes were made to take away the ability of your bank or broker to vote your uninstructed shares in the election of directors on a discretionary basis.Thus, if you hold your shares in street name and you do not instruct your broker how to vote at the meeting, no votes will be cast on your behalf.However, abstentions and broker non-votes will not affect the approval of the Say-on-Pay proposal or, to our knowledge, any other matter of business that may be brought before the Annual Meeting. When you sign the proxy card, you appoint Thomas H. Lyles as your representative at the meeting.Mr. Lyles will vote your proxy as you have instructed him on the proxy card.If you submit a proxy but do not specify how you would like it to be voted, Mr. Lyles will vote your proxy “FOR” the proposals recommended by the Board of Directors.However, if any other matters come before the meeting, Mr. Lyles will vote your proxy on such matters in accordance with his judgment. You may revoke your proxy and change your vote at any time before the polls close at the meeting.You may do this by signing and delivering another proxy with a later date or by voting in person at the meeting. We will bear the cost of solicitation of proxies, including any charges and expenses of brokerage firms and others for forwarding solicitation material to the beneficial owners of our shares.In addition, solicitation of proxies may be made in person or by mail, telephone or other means by directors, officers and regular employees of the company.We may also request banking institutions, brokerage firms, custodians, nominees and fiduciaries to forward solicitation materials to the beneficial owners of our common stock held of record by such persons, and we will reimburse the reasonable forwarding expenses.This proxy statement was first mailed to shareholders on or about April 8, 2015. Important Notice Regarding the Availability of Proxy Materials for the Annual Meeting of the Shareholders to be Held on May 18, 2015:This Proxy Statement and our Annual Report on Form 10-K for the year ended December 31, 2014 are available at http://proxyvote.com.In addition, the above items and other SEC filings are also available to the public on the SEC’s website on the Internet at www.sec.gov. 2 PROPOSAL NO. 1: ELECTION OF DIRECTORS The bylaws of the company provide for no less than five or more than 25 directors to serve on the board of directors for a period of one-year terms to be elected each year at the Annual Meeting of Shareholders.As a result of Larry W. Tarleton’s reaching the mandatory retirement age for Company directors, our board of directors approved, effective at the commencement of the 2015 Annual Meeting,a reduction in the size of our board of directors from seven to six directors.Our board of directors will submit to the shareholders for their vote at the Annual Meeting a slate of directors comprised of six nominees, all current directors of the company, to serve a one-year term expiring at the 2016 annual meeting of shareholders. Our director nominees are: Michael W. Burrell Thomas H. Lyles Alan D. Clemmons Mary V. Propes John W. Gandy, CPA Tanya D. Robinson The directors will be elected by a plurality of the votes cast at the meeting.This means that the six nominees receiving the highest number of votes will be elected.Set forth below is certain information about the nominees, including business experience for the past five years and qualifications and attributes considered by our board of directors which led to the director’s nomination.Each of the nominees is a director of the bank and has been a director of the company since its formation in 2002, except John W. Gandy and Mary V. Propes who began serving as directors of our bank and our company in 2007, and Thomas H. Lyles who began serving as a director of our bank and our company in 2011. THE BOARD OF DIRECTORS UNANIMOUSLY RECOMMENDS A VOTE “FOR” THESE NOMINEES. Michael W. Burrell, 64, has been a resident of the Charleston area since 1977.Mr.Burrell graduated from Georgia State University in 1973 and completed his graduate work and earned his Masters Degree in Education in 1978 and his Educational Specialist degree in 1983 from The Citadel Military College in Charleston, South Carolina.He has served as an elementary school principal in Summerville since 1980 and before his retirement in 2002 served as the coordinator for federal and state programs on the district level. After his retirement, he continued to serve in a part time capacity as the principal for the Evening School Program at Fort Dorchester High School. He held this post for three years until the conclusion of the 2011 school year. He currently works with his wife in her business, Dancing Leaves Pottery.His community service in the area began with the formation of the first Boy Scout Troop for the disabled in 1977.Mr.Burrell is an active member in the Summerville Sertoma Club where he has served as president, treasurer, and an on-going board member since 1978.He and his wife have been active in the MS Challenge Walk for the past seven years.He is also a member of Bethany United Methodist Church where he has taught Sunday school for both children and adults. Alan D. Clemmons, 56, is a native of Myrtle Beach, South Carolina. He graduated in 1982 from Coastal Carolina University’s School of Business Administration. He received his Juris Doctorate in 1989 from Hamline University of Saint Paul, Minnesota. Mr. Clemmons has been engaged in the practice of law with an emphasis on real estate and development with the Clemmons Law Firm, LLC since 2005. Prior to that time Mr. Clemmons practiced law as a partner at McCrackin, Barnett, Richardson and Clemmons, LLP from 1990. Mr. Clemmons, an Eagle Scout, has served as a volunteer to the Boy Scouts of America for over 35 years and has served in positions ranging from scoutmaster to counsel president and national committeeman. He served as a lay Christian Services Missionary to the Indigenous Maya people of Southern Mexico from 1978 to 1980 with The Church of Jesus Christ of Latter-day Saints. Mr. Clemmons was first elected to the South Carolina House of Representatives in 2002 and has served continuously since that time representing Myrtle Beach, one of the nation’s top tourism destinations. He is past chairman of the House Freshman Caucus, Assistant Chief Whip and Officer of the House Republican Caucus.He currently serves in the South Carolina General Assembly on the Ways and Means Committee and as Chairman of the Rules Committee.Mr. Clemmons also serves as National Chairman of the Interstate 73, 74 & 75 Corridor Association, the Israel Allies Legislative Caucus Coalition, and asChairman of the South Carolina Judicial Merit Selection Commission. John W. Gandy, CPA, 61, is a native of Myrtle Beach, South Carolina.Mr.Gandy graduated from Wofford College in 1976 and obtained an MBA from the Babcock Graduate School of Management at Wake Forest University in 1978.Mr.Gandy has been the owner of Gandy CPA Group, LLC since Januaryof 2000.He began his career in the audit division of Arthur Andersen& Co., a former “Big Eight” international accounting firm.In 1980, he returned home to Myrtle Beach where he spent the next 16 years working with the Jackson Companies, a diversified group of companies in resort tourism, golf, rental management and real estate development.Beginning in 1996, interest in new ventures moved Mr. Gandy to go into the consulting business.Over the next four years, he was involved in numerous financial transactions and planning for real estate developments, golf courses, vacation destination marketing and private placements for several small and start-up companies.He is currently a partner or shareholder in Gandy Associates, LLC, Hospitality Lodging,Inc., The Focus Group Marketing Services, LLC (a design, printing and mailing operation), Office Developers, LLC, and various real estate related investments.He is active in a number of civic, professional and church activities in the Myrtle Beach area. 3 Thomas H. Lyles, 65, has served as chief executive of our company and our bank since April 2011, and, additionally, as president of our company and our bank since June 2011.He served as executive vice president and chief administrative officer of our company from 2007 until April 2011.Mr.Lyles is a graduate of Wofford College, The School of Bank Administration at the University of Wisconsin, and he has an MBA from the University of South Carolina.Mr.Lyles has over 40 years of banking experience. Mary V. Propes, 62, is a native of Kentucky.Ms.Propes has served as chief executive officer of MVP Group International,Inc. since 1998 and MVP Textiles& Apparel since 2005.She entered the workforce in 1984 as a Chamber of Commerce Director in Graves County, Kentucky.Throughout her career, she was very successful in recruiting large industrial companies in the towns and cities she served.In addition, she serves on the boards of numerous private companies and organizations, both domestically and abroad. Tanya D. Robinson, 61, is a resident of Summerville.Mrs.Robinson graduated from Brigham Young University with a B.A. in Communications.She worked part-time for Dorchester District Two Schools as a Public Information Specialist from 2000 until 2010.She was elected to the Board of Trustees for Dorchester District Two Schools in 2010, was appointed Legislative Chairman and Secretary to the Board of Trustees in 2013, elected Vice-Chairman in 2015, and serves on the Policy Committee.Mrs.Robinson is President of the South Carolina Congress of Parents and Teachers and was Vice President of Membership and Field Services for the 2011-13 term where she oversaw membership and training programs throughout the state.She was Vice-President of the Dorchester Colleton District PTA for the 2012-14 term.Mrs.Robinson is a member of the Junior League of Summerville where she held the position of Community Service Chairman working closely with 25 local agencies.She served as Summerville High School’s PTSA President from July of 2009 to June of 2012.From 2007 through 2011, she chaired the Trident United Way for Dorchester District Two Schools and acted as a liaison for Trident United Way’s Day of Caring.She is married to Kent Robinson and they have four children. Additional information is set forth below regarding other officers of our company and our bank. John D. Dalton, 53, has served as vice president and controller of our company and our bank since June 2011 and as principal financial officer of our company and our bank since July 2012.Mr. Dalton grew up in Indiana and now resides in Mount Pleasant.He graduated from Ball State University with a B.S. in Accounting.He also attended the University of Indianapolis for graduate studies.He has 24 years of banking experience in various finance positions with National City Bank and JP Morgan Chase.At Old National Bank, he was a Senior Financial Analyst from 2005 until June 2010 and with Atlantic Bank & Trust he was Business Planning and Analysis Manager from July 2010 until June 2011.Mr. Dalton is an active member of Seacoast Church. Robert H. (Bobby) Mathewes, Jr., 48, was a founder and has served as executive vice president since our formation and currently serves as Chief Community Banker.Mr. Mathewes grew up in Mt. Pleasant and graduated from the University of South Carolina, South Carolina Bankers School, and The Stonier Graduate School of Banking.He has over 25 years of banking experience at C&S Bank, NationsBank, SouthTrust Bank and BB&T.He is an active member of Seacoast Church. Milon C. Smith, 64, has served as executive vice president and chief credit officer of our company and our bank since October2005.Mr.Smith graduated from the University of South Carolina in 1972 with a B.S. degree in Banking and Finance.Mr.Smith furthered his banking education and attended continuing education classes through RMA, University of Oklahoma and BAI.Mr.Smith has been involved in the Columbia, Charleston and South Carolina state boards for Communities in Schools.He currently serves on the South Carolina Medical Malpractice PCF Board. There are no family relationships among any of the directors and any executive officers of the company. PROPOSAL NO. 2: ADVISORY, NON-BINDING VOTE ON COMPENSATION OF NAMED EXECUTIVE OFFICERS We believe that our compensation policies and procedures for our named executive officers are competitive yet conservative, are focused on pay for performance principles, and are strongly aligned with the long-term interests of our shareholders.We also believe that both we and our shareholders benefit from responsive corporate governance policies and constructive and consistent dialogue.This proposal, commonly known as a “Say on Pay” proposal, gives you as a shareholder the opportunity to endorse the compensation for our named executive officers by voting to approve or not approve such compensation as described in this proxy statement.We encourage you to review the tables and our narrative discussion included in this proxy statement. 4 As a participant in the Treasury’s Capital Purchase Program, we must submit a non-binding shareholder vote to approve the compensation of the company’s named executive officers.In addition, the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 (the “Dodd-Frank Act”) enables our shareholders to vote to approve, on a non-binding basis, the compensation of the company’s named executive officers.We are asking you to approve the compensation of the company’s named executive officers as described under Compensation of Directors and Executive Officers and the tabular disclosure regarding named executive officer compensation (together with the accompanying narrative disclosure) in this proxy statement.Accordingly, we ask that you vote “FOR” the following resolution at the Annual Meeting: “RESOLVED, that the company’s shareholders approve, on an advisory basis, the compensation of the named executive officers, as disclosed in the company’s proxy statement for the 2015 Annual Meeting of Shareholders pursuant to the compensation disclosure rules of the Securities and Exchange Commission, including the 2014 Summary Compensation Table and the other related tables and disclosure.” Your vote is advisory and will not be binding upon the Board.However, the Compensation Committee will take into account the outcome of the vote when considering future executive compensation arrangements. THE BOARD OF DIRECTORS UNANIMOUSLY RECOMMENDS A VOTE “FOR” THE APPROVAL OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS AS DETERMINED BY THE COMPENSATION COMMITTEE AND THE BOARD OF DIRECTORS, AS DISCLOSED IN THE SUMMARY COMPENSATION TABLE AND IN THE OTHER TABLES AND RELATED DISCUSSION INCLUDED IN THIS PROXY STATEMENT. PROPOSAL NO. 3: RATIFICATION OF THE APPOINTMENT OF OUR INDEPENDENT AUDITOR Our audit committee has appointed the firm of Elliott Davis Decosimo, an independent registered public accounting firm, to serve as our auditor for the fiscal year ending December 31, 2015.Although shareholder ratification of the appointment of our independent auditor is not required by our bylaws or otherwise, we are submitting the selection of Elliott Davis Decosimo to our shareholders for ratification to permit shareholders to participate in this important corporate decision.If not ratified, the audit committee will reconsider the selection, although the audit committee will not be required to select a different independent auditor.We expect that a representative from this firm will be present and available to answer appropriate questions at the Annual Meeting and will have an opportunity to make a statement if he or she desires to do so. THE BOARD OF DIRECTORS UNANIMOUSLY RECOMMENDS A VOTE “FOR” RATIFICATION OF THE APPOINTMENT OF ELLIOTT DAVIS DECOSIMO AS OUR INDEPENDENT AUDITOR. CORPORATE GOVERNANCE Attendance at Board, Committee and Annual Shareholders’ Meetings During the year ended December 31, 2014, the board of directors of the company held 15 meetings, and the board of directors of the bank held 15 meetings.All of the directors of our company and our bank attended at least 75% of the aggregate of the board meetings and committee meetings on which such board members served during this period. We have adopted a set of corporate governance principles which states that each director is expected to attend all annual shareholders’ meetings absent unusual or extenuating circumstances.All directors attended the 2014 annual shareholders’ meeting. Independence Our board of directors has determined that Michael W. Burrell, Alan D. Clemmons, John W. Gandy, John T. Parker, Jr., Mary V. Propes, Tanya D. Robinson and Larry W. Tarleton are “independent” directors, based upon the independence criteria set forth in the corporate governance listing standards of The NASDAQ Global Market, the exchange that we selected in order to determine whether our directors and committee members meet the independence criteria of a national securities exchange, as required by Item 407(a) of Regulation S-K. 5 Committees of the Board of Directors The following chart shows the composition of the committees of our board of directors, the number of meetings held by each committee during 2014, and which directors are “independent” based upon the independence criteria set forth in the corporate governance listing standards of The NASDAQ Global Market.The audit & board risk committee, nominating & corporate governance committee, and compensation committee are composed exclusively of independent directors. Director Independent Audit & Board Risk Committee (12 Meetings) Nominating & Corporate Governance (1 Meeting) Compensation (2 Meetings) Loan (15 Meetings) Michael W. Burrell x ● ● - Chair ● –Chair Alan D. Clemmons x ● ● - Chair John W. Gandy x ● - Chair ● Thomas H. Lyles ● John T. Parker, Jr. (1) x Mary V. Propes x ● ● Tanya D. Robinson x ● ● Larry W. Tarleton(2) x ● means that the director is a current member of the applicable committee (1) John T. Parker, Jr. died on January 18, 2015. (2) Larry W. Tarleton will retire from the Board on May 18, 2015 due to the mandatory retirement age. Note:Larry W. Tarleton is the Chairman of the Board, John W. Gandy is the Vice Chairman, and Tanya D. Robinson is the Secretary. Audit and Board Risk Committee Our audit and board risk committee is composed of four independent directors, Messrs. Burrell, Clemmons and Gandy and Ms. Robinson.The audit and board risk committee met twelve times in 2014.The committee meets at least monthly and has the responsibility of reviewing the company’s financial statements, evaluating internal accounting controls, reviewing reports of regulatory authorities and determining that all audits and examinations required by law are performed.The committee recommends to the board the appointment of the independent auditors for the next fiscal year, reviews and approves the independent audit plans, and reviews with the independent auditors the results of the audit and management’s responses. The audit committee charter is available on our website, www.tidelandsbank.com, under “Investor Relations.” The committee is responsible for overseeing the entire audit function and appraising the effectiveness of internal and external audit efforts and reports its findings to the board of directors.The committee also oversees the company’s risk management processes on behalf of the full board.The committee receives reports from management during the year regarding the bank’s assessment of risks and the adequacy and effectiveness of internal control systems.The committee also focuses on enterprise risk.Quarterly reporting provides management’s evaluations of the bank’s credit risk, market risk (including liquidity and interest rate risk), operational risk (including compliance and legal risk), strategic and reputation risk.This includes frequent reports from management addressing the most serious risks impacting day-to-day operations. Each month the committee also reviews the status of compliance with regulatory actions.Meetings for this committee include executive sessions to discuss any potential risk or control issues that should be considered confidentially.The Senior Vice President-Risk Management reports directly to the audit and board risk committee, and oversees bank-wide controls andrisk management department functions – including information security, enterprise risk, audit, physical security and compliance.The audit and board risk committee reports to the full board of directors. Nominating Committee Our nominating committee was composed of four independent directors, Messrs. Burrell, Parker and Tarleton, and Ms. Propes.The nominating committee recommends nominees for election to our board of directors.We have adopted a formal nominating committee charter.The nominating committee charter is available on our website, www.tidelandsbank.com, under “Investor Relations.”The nominating committee met one time in 2014. Our nominating committee uses a variety of methods for identifying and evaluating nominees for director.They regularly assess the appropriate size of the board of directors and whether any vacancies are expected due to retirement or otherwise.If vacancies are anticipated, or otherwise arise, the board considers various potential candidates for director.Candidates may come to their attention through current members of the board, shareholders or other persons.These candidates are evaluated at regular or special meetings of the board, and may be considered at any point during the year.The company does not pay a third party to assist in identifying and evaluating candidates. 6 Our nominating committee will also consider director candidates recommended by shareholders who submit nominations in accordance with our bylaws.Shareholders must deliver nominations in writing to the secretary of the company no later than (i)with respect to an election to be held at an annual meeting of shareholders, 90 days in advance of such meeting; and (ii)with respect to an election to be held at a special meeting of shareholders for the election of directors, seven days after notice of the special meeting is given to shareholders.Each notice must set forth: (i)the name and address of the shareholder who intends to make the nomination and of the person or persons to be nominated; (ii)a representation that the shareholder is a holder of record of stock of the company entitled to vote at such meeting and intends to appear in person or by proxy at the meeting to nominate the person or persons specified in the notice; (iii)a description of all arrangements or understandings between the shareholder and each nominee and any other person or persons (naming such person or persons) pursuant to which the nomination or nominations are to be made by the shareholder; (iv)such other information regarding each nominee proposed by such shareholder as would be required to be included in a proxy statement filed pursuant to the proxyrules of the Securities and Exchange Commission (“SEC”), had the nominee been nominated, or intended to be nominated, by the board of directors; and (v)the consent of each nominee to serve as a director of the company if so elected.The chairman of the meeting may refuse to acknowledge the nomination of any person not made in compliance with the foregoing procedure.The addition of any individual to the board requires prior approval by the FDIC, Federal Reserve Bank of Richmond, and the South Carolina State Board of Financial Institutions. In evaluating all potential candidates to be nominated to serve as a director, the nominating committee uses a variety of criteria to evaluate the qualifications and skills necessary in the context of the current needs of the board.Under these criteria, members of the board of directors should have the highest professional and personal ethics and values, consistent with our longstanding values and standards.They should contribute to the diversity of the board and have broad experience at the policy-making level in business, government, education, technology or public interest.They should be committed to enhancing shareholder value and should have sufficient time to carry out their duties and to provide insight and practical wisdom based on experience.Their service on other boards of public companies should be limited to a number that permits them, given their individual circumstances, to perform responsibly all director duties.Each director must represent the interests of our shareholders.In evaluating such recommendations, the board uses the qualifications and standards discussed above and seeks to achieve a balance of experience, skills and background on the board of directors. The nominating committee has not adopted a formal policy with regard to the consideration of diversity in identifying director nominees.In determining whether to recommend a director nominee, the nominating committee members consider and discuss diversity, among other factors, with a view toward the needs of the board of directors as a whole.The nominating committee members generally conceptualize diversity expansively to include, without limitation, concepts such as race, gender, national origin, differences of viewpoint, professional experience, education, skill and other qualities or attributes that contribute to board heterogeneity, when identifying and recommending director nominees.The nominating committee believes that the inclusion of diversity as one of many factors considered in selecting director nominees is consistent with the committee's goal of creating a board of directors that best serves the needs of the company and the interest of its shareholders. The nominating committee has performed a review of the experiences, qualifications, attributes and skills of the board's current membership, including the director nominees for election to the board of directors and the other members of the board, and believes that the current members of the board, including the director nominees, as a whole possess a variety of complementary skills and characteristics, including the following: ● successful business or professional experience; ● various areas of expertise or experience, which are desirable to the company's current business, such as financial, general management practices, planning, legal, marketing, technology, banking and financial services; ● personal characteristics such as character, integrity and accountability, as well as sound business judgment and personalreputation; ● residence in the bank's service area; ● willingness and ability to commit the necessary time to fully discharge the responsibilities of board membership to the affairs of the company; ● leadership and consensus building skills; and ● a commitment to the success of the company. Each individual director has qualifications and skills that together as a whole create a strong and well-balanced board.The experiences and qualifications of our directors include the following: Mr. Burrell has served on our board since the company’s formation and has been a resident of the Charleston area for over 35 years.He served as an elementary school principal for over 20 years and has remained active in community affairs.His ties to the bank's largest market area provide him with personal contacts and an awareness of the social environment within which the company operates. 7 Mr. Clemmons has served on our board since the company’s formation and is a native of Myrtle Beach.He has been a member of the South Carolina House of Representatives since 2002.His extensive personal understanding of the markets that we serve is a valuable asset to the board.Mr. Clemmons’ professional experience as a real estate and development attorney provides the board with legal insight, and his strong analytical skills are helpful to the board's ability to manage the affairs of a highly regulated company. Mr. Gandy has served on our board since 2007 and is a certified public accountant.His professional experience and knowledge of financial reporting requirements are assets to the board.He also has extensive experience in various real estate related development projects, which provides unique knowledge of the markets in which we operate. Mr. Lyles was appointed to our board in April of 2011 and currently serves as president and chief executive officer of our company and our bank.He has been involved in banking in South Carolina for over 40 years and has extensive experience as president, executive vice president, CFO, COO, and director.He has been an integral part of the company’s daily operations since 2007 and has the leadership skills and knowledge to lead the company. Ms. Propes joined our board in 2007.She has served as the chief executive officer of three manufacturing businesses and led five start-up ventures.Ms. Propes' professional experience as a successful entrepreneur provides the board with business insight and analytical skills that are necessary to manage the company's affairs. Ms. Robinson has served on our board since the company’s formation.She is very active in charitable endeavors in the community and has played a critical role in the educational system in our market area.These roles provide her with personal contacts and a unique perspective of the markets in which the company operates. Compensation Committee Our compensation committee is composed of four independent directors, Messrs. Clemmons and Tarleton, and Ms. Robinson and Ms. Propes.We have adopted a formal compensation committee charter.The compensation committee charter is available on our website, www.tidelandsbank.com, under “Investor Relations.”The compensation committee reviews all benefit plans and the specific compensation for all executive officers.The committee met two times during 2014.The compensation committee may form and delegate authority to subcommittees as it deems appropriate, though it has not formed or delegated authority to any such subcommittee to date.The compensation committee evaluates the performance of and makes compensation recommendations to the board of directors with respect to our chief executive officer and, with input from our chief executive officer, evaluates the performance of and makes recommendations to the board of directors with respect to the compensation of our other executive officers. Board Leadership Structure and Role in Risk Oversight We are focused on the company’s corporate governance practices and value independent board oversight as an essential component of strong corporate performance to enhance shareholder value.Our commitment to independent oversight is demonstrated by the fact that all of our directors, except our chief executive officer, are independent.In addition, all of the members of our board’s audit and board risk, compensation, and nominating and corporate governance committees are independent. The full board of directors considers the company’s entire risk profile and oversees management’s mitigation of the most significant risks facing the company.The full board considers the company’s general risk management strategy, ensuring that risks undertaken by the company are consistent with the board’s appetite for risk.The board is actively involved in risk management oversight. Management is responsible for day-to-day risk management processes.We believe this division of responsibility is the most effective approach for addressing the risks facing our company and that our board leadership structure supports this approach. We recognize that different board leadership structures may be appropriate for companies in different situations.We will continue to re-examine our corporate governance policies and leadership structures on an ongoing basis to ensure that they continue to meet the company’s needs. Communications from Shareholders to Directors Our board of directors has implemented a process for shareholders of the company to send communications to the board.Any shareholder desiring to communicate with the board, or with specific individual directors, may do so by writing to the secretary of the company at Tidelands Bancshares,Inc., 875 Lowcountry Boulevard, Mount Pleasant, South Carolina 29464.The secretary has been instructed by the board to promptly forward all such communications to the addressees indicated thereon. 8 Code of Ethics We expect all of our employees to conduct themselves honestly and ethically, particularly in handling actual and apparent conflicts of interests and providing full, accurate, and timely disclosure to the public. We have adopted a Code of Ethics that applies to our principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions.A copy of this Code of Ethics is available without charge to shareholders upon request to the secretary of the company at Tidelands Bancshares, Inc., 875 Lowcountry Boulevard, Mount Pleasant, South Carolina 29464. AUDIT COMMITTEE MATTERS Our audit committee is composed of four independent directors and operates under a written charter adopted by the board in February2005.The board of directors has determined that Messrs.Burrell, Clemmons, and Gandy and Ms.Robinson, are independent, as contemplated in the listing standards of The NASDAQ Global Market.John W. Gandy, CPA was approved as an “audit committee financial expert” as defined under the rulesof the SEC.As a relatively small public company, it is difficult to identify potential qualified candidates that are willing to serve on our board and otherwise meet our requirements for service.The board has determined that each member is fully qualified to monitor the performance of management, the public disclosures by the company of its financial condition and performance, our internal accounting operations and our independent auditors. Report of the Audit Committee of the Board The report of the audit committee shall not be deemed incorporated by reference by any general statement incorporating by reference this proxy statement into any filing under the Securities Act of 1933 or the Securities Exchange Act of 1934, except to the extent that the company specifically incorporates the information contained in the report by reference, and shall not be deemed filed under such acts. The audit committee has reviewed and discussed with management the audited financial statements.The audit committee has discussed with the independent auditors the matters required to be discussed by the Statement on Auditing Standards No. 16, as amended (AICPA, Professional Standards, Vol. 1, AU section 380), as adopted by the Public Company Accounting Oversight Board.The audit committee has received from the independent auditors the written disclosures and the letter required by Independence Standards Board Standard No. 1 (“Independence Discussions with Audit Committees”) and has discussed with them their independence from the company and its management.In reliance on the reviews and discussions referred to above, the audit committee recommended to the company’s board of directors that the audited financial statements be included in the company’s Annual Report and referenced on SEC Form10-K for the fiscal year ended December31, 2014 for filing with the SEC. The report of the audit committee is included herein at the direction of its members, Mr.Michael W. Burrell, Mr. Alan D. Clemmons, Mr.John W. Gandy, and Ms.Tanya D. Robinson. Auditing and Related Fees Audit Fees The following table shows the fees that we paid or expect to pay to Elliott Davis Decosimo for services performed in fiscal years ended December 31, 2014 and 2013: YearEnded December31,2014 YearEnded December31,2013 Audit Fees $ $ Audit-Related Fees — — Tax Fees All Other Fees — Total $ $ Audit Fees.This category includes the aggregate fees billed or to be billed for each of the last two fiscal years for professional services rendered by Elliott Davis Decosimo for the audit of our annual financial statements and for reviews of the condensed financial statements included in our quarterly reports on Form 10-Q. 9 Audit-Related Fees.This category includes the aggregate fees billed for non-audit services, exclusive of the fees disclosed relating to audit fees, rendered by Elliott Davis Decosimo during the fiscal years ended December31, 2014 and 2013. Tax Fees.This category includes the aggregate fees billed or to be billed for tax services rendered by Elliott Davis Decosimo for the fiscal years ended December31, 2014 and 2013.These services include preparation of state and federal tax returns for the company and its subsidiary and miscellaneous tax research and assistance. All Other Fees.This category includes the aggregate fees billed for all other services, exclusive of the fees disclosed above, rendered by Elliott Davis Decosimo during the fiscal years ended December31, 2014 and 2013.No such fees were paid for the year ended December 31, 2013.Fees paid in 2014 related to the audit of the company’s ESOP Plan. Oversight of Accountants; Approval of Accounting Fees. Under the provisions of its charter, the audit committee is responsible for the appointment, compensation, retention and oversight of the work of the independent auditor.The charter provides that the audit committee must pre-approve the fees paid for the audit.The audit committee has delegated approval of non-audit services and fees to the chairman of the audit committee provided that the estimated fee for any such proposed service does not exceed $15,000.The chairman is required to report such pre-approval decisions to the full audit committee at the next scheduled meeting.The policy specifically prohibits certain non-audit services that are prohibited by securities laws from being provided by an independent auditor. All of the accounting services and fees reflected in the table above were reviewed and approved by the audit committee, and none of the services were performed by individuals who were not employees of the independent auditor. 10 COMPENSATION OF DIRECTORS AND EXECUTIVE OFFICERS Summary of Cash and Certain Other Compensation The following table shows the compensation we paid for the years ended December 31, 2014 and 2013 to our principal executive officer, our principal financial officer and each of our two other most highly compensated executive officers who were serving as executive officers at the end of 2014.For a description of executive compensation arrangements entered into between the company and Messrs. Lyles, Mathewes and Smith, please see the discussion below entitled “Executive Compensation Arrangements.” Summary Compensation Table NameandPrincipalPosition Year Salary Bonus Stock Awards Option Awards AllOther Compensation Total Thomas H. Lyles — — — Chief Executive Officer/President — — — John D. Dalton — — — Controller, Vice President/ Principal Financial Officer — — — Robert H. Mathewes,Jr. — — — Chief Community Banker/ Executive Vice President — — — Milon C. Smith — — — Chief Credit Officer/ Executive Vice President — — — No options are outstanding for the years ended December 31, 2014 and 2013. Includes personal usage of company automobile of $26, service club dues and related fees of $1,435, insurance of $15,105, company cell phone allowance of $1,500, payout of unused PTO of $9,433, 401(k) match of $7,734, and 3,181 ESOP shares granted at $0.3799.The “All Other Compensation” figure of $35,233 for 2014 does not include SERP payments of $2,385.45. Includes insurance of $8,993, company cell phone allowance of $720, payout of unused PTO of $2,025, 401(k) match of $1,444, and 1,395 ESOP shares granted at $0.3799. Includes personal usage of company automobile of $50, insurance of $17,827, the dollar value of term insurance premiums paid by, or on behalf of Mr.Mathewes of $590, company cell phone allowance of $1,500, payout of unused PTO of $8,394 401(k) match of $1,141, and 2,947 ESOP shares granted at $0.3799. Includes car allowance of $12,000, insurance of $14,838, company cell phone allowance of $1,500, payout of unused PTO of $8,505, 401(k) match of $7,294, and 3,139 ESOP shares granted at $0.3799. Outstanding Equity Awards at Fiscal Year-End There were no outstanding equity awards at fiscal year-end for any of the named executive officers.Each named executive officer voluntarily forfeited all of his options in June 2010. Executive Compensation Arrangements Employment Agreements On May 1, 2008, we entered into employment agreements with Messrs. Mathewes, Smith and Lyles.The employment agreements have perpetual three-year terms.However, Mr. Mathewes’ employment agreement terminates no later than the time he attains age 65, and Mr. Smith’s employment agreement terminates no later than the time he attains age 70.Mr. Lyles’ employment agreement terminated when he reached age 65 on October 24, 2014, and Mr. Lyles currently serves without an employment agreement.Subject to annual review by the board of directors, the base salaries provided by the employment agreements in 2014 were $245,250.00 for Mr. Lyles, $218,254.56 for Mr. Mathewes, and $221,138.64 for Mr. Smith.Each executive is also entitled to participate in all of our compensation, bonus, incentive and other benefit programs. 11 Each of Messrs. Mathewes and Smith would be entitled to cash severance if he is terminated without cause or if he terminates voluntarily but for good reason, meaning voluntary termination because of adverse changes in employment circumstances, such as reduced compensation or responsibilities.The severance compensation consists of a lump-sum payment equal to three times base salary, any bonus that may have been earned or accrued through the date of termination (including any amounts awarded for previous years that have not yet vested), and a pro rata share of any bonus for the current fiscal year.The executives would also be entitled to continued medical, dental and hospitalization insurance coverage for up to three years after termination. If a change in control occurs, each of Messrs. Mathewes and Smith would be entitled to a lump-sum cash payment equal to three times the sum of their base salary and most recent bonus.The employment agreements also provide for accelerated vesting in benefit plans after a change in control.For purposes of the employment agreements, the term change in control means (1) an occurrence of a change in ownership of Tidelands Bancshares, (2) a change in effective control of Tidelands Bancshares, or (3) a change in the ownership of a substantial portion of Tidelands Bancshares’ assets, as defined consistent with Internal Revenue Code section 409A.The change-in-control benefit under the employment agreements is a single-trigger benefit, in contrast to a double-trigger benefit payable solely for separation from service after a change in control.Mr. Mathewes would also be entitled to a tax gross-up benefit if the aggregate benefits payable to him after a change in control are subject to excise taxes under sections 280G and 4999 of the Internal Revenue Code.In general terms, benefits received by an executive after a change in control are subject to a 20% excise tax under section 4999 if the benefits payable on account of the change in control exceed three times the executive’s five-year average taxable compensation.If total benefits equal or exceed that threshold, the executive must pay a 20% excise tax on benefits exceeding his five-year average taxable compensation and under section 280G the employer forfeits the compensation deduction for benefits on which the excise tax is imposed.The tax gross-up benefit compensates an executive for excise taxes imposed but it increases the employer’s non-deductible payments. Despite the contractual terms of the employment agreements, however, severance benefits may not be paid to an executive under the employment agreements until Tidelands Bancshares is no longer subject to the restrictions of the TARP Capital Purchase Program executive compensation rules and until Tidelands Bancshares and the subsidiary bank are no longer subject to compensation restrictions of FDIC rules, the December 28, 2010 Consent Order with the FDIC and the South Carolina State Board of Financial Institutions, and the 2011 Written Agreement between Tidelands Bancshares and the Federal Reserve Bank of Richmond. The employment agreements prohibit competition for two years after employment termination, but the prohibition against competition is void after a change in control.Lastly, the employment agreements provide for reimbursement of the executives’ legal fees if the employment agreements are challenged after a change in control, up to a maximum of $500,000 for Mr. Mathewes and $100,000 for Mr. Smith. Salary Continuation Agreements We also entered into salary continuation agreements in 2008 with Messrs. Lyles, Mathewes, and Smith providing for a fixed annual benefit payable for 15 years upon attaining age 65.Mr. Lyles commenced receiving such payments when he reached the age of 65 on October 24, 2014.Our calculation of the annual benefit amount payable to each executive under his salary continuation agreement took into account his projected final pay at an assumed retirement at age 65 and his projected retirement income from other employer-funded sources.Effective on June 30, 2010, however, the executives agreed to the cessation of all further accruals under the salary continuation agreements, agreeing instead to receive an annual benefit equal to the June 30, 2010 accrual balance divided by 15, which benefit would be payable for 15 years beginning at age 65.As revised effective June 30, 2010, the annual retirement benefits under the salary continuation agreements are $9,542 for Mr. Lyles, $4,217 for Mr. Mathewes, and $9,251 for Mr. Smith.Mr. Lyles received three SERP payments totaling $2,385.45 in 2014.If a change in control of Tidelands Bancshares occurs, however, instead of an annual benefit at age 65, Messrs. Mathewes and Smith would receive a lump-sum payment in cash in the amount equal to his June 30, 2010 accrual balance, payable immediately after the change in control, and since he is already receiving payments, Mr. Lyles would receive the amount equal to his balance at the time of the change of control. Endorsement Split Dollar Agreements We consider adequate life insurance coverage for executives to be an essential element of the compensation necessary to retain, attract and reward excellent service.In 2008, we entered into endorsement split dollar insurance agreements with Messrs. Lyles, Mathewes, and Smith.The endorsement split dollar agreements allow each executive to designate the beneficiary of a specified portion of the death benefits payable under bank-owned policies on the executive’s life.The executive’s right to designate a beneficiary of the life insurance death benefit expires when the executive’s employment terminates or when the executive attains age 65, whichever occurs first.The death benefit payable to the executive’s beneficiary is the lesser of (x) 100% of the policy’s net death proceeds, meaning the total death benefit minus the policy’s cash surrender value, or (y) the portion of the net death proceeds equal to 100% of the accrual balance required at age 65 under the executive’s salary continuation agreement.The bank is entitled to all insurance policy death proceeds remaining after payment of the death benefit to the executive’s beneficiary. 12 This bank-owned life insurance financing method is not expected to result in any material cost to the bank, but it is expected to increase the bank’s non-interest income in future operating periods.Because the bank intends to hold the bank-owned life insurance until the death of the insureds, the increase of cash surrender value should be tax-free income under current Federal income tax law.The collection of death benefits on the life insurance policies, which is likewise tax free under current Federal and state income taxation, is expected to enhance the company’s return as well.The combination of tax-preferred income generated by the increasing cash value of the insurance policy, the tax-free insurance death benefit, and fully tax-deductible benefit payments to participants enables a bank to provide this significant benefit to executives through attractive cost-recovery financing. Regulatory Restrictions on Compensation Because of our participation in the TARP CPP program and because of formal supervisory actiontaken against us and against our subsidiary bank, we are subject to numerous compensation restrictions that do not affect other bank holding companies.The restrictions arise under the TARP CPP rules, under FDIC rules applicable to financial organizations that are considered to be in a troubled condition, under the terms of the December 28, 2010 Consent Order with the FDIC and with the South Carolina State Board of Financial Institutions, and under the terms of the March 18, 2011 Written Agreement between Tidelands Bancshares and the Federal Reserve Bank of Richmond. TARP CPP Restrictions.Because of the American Recovery and Reinvestment Act that became law in February of 2009, companies participating in the TARP CPP program are subject to numerous compensation restrictions that apply for as long as the company is a CPP participant.Implemented by Treasury Department rules, the restrictions include the following: -an absolute prohibition on bonus or incentive compensation for the most highly compensated employee, including a prohibition against any increase in the nonqualified deferred compensation of the most highly compensated employee.The most highly compensated employee is, however, permitted to receive restricted stock awards with a maximum value of one third of the employee’s annual compensation, but the restricted stock generally cannot be transferred except according to a schedule corresponding to schedule for repayment of TARP CPP funds and the restricted stock is forfeitable if the employee does not continue serving for at least two years -any bonus payments made to an executive identified in the Summary Compensation Table or to any of the next 20 most highly compensated employees must be made subject to recovery – or “clawback” – by us if the bonus was based on erroneous financial or performance criteria -severance and termination payments, also known as “golden parachute” payments, cannot be made to any of the executives identified in the Summary Compensation Table or to any of the next five most highly compensated employees -an independent compensation committee of the board must review all compensation arrangements to ensure that they do not encourage excessive risk taking or earnings manipulation The TARP CPP rules do not prevent us from honoring the Salary Continuation Agreement commitment to make annual benefit payments to executives, although payments will not commence until they attain age 65. FDIC rules applicable to financial organizations that are considered to be in a troubled condition.After the savings and loan crisis of the 1980s, Congress adopted legislation prohibiting golden parachute payments to executives of financial organizations that are subject to special regulatory oversight.Implemented by FDIC rules, the golden parachute prohibition applies to any bank or bank holding company that is subject to formal enforcement action by its federal bank regulatory agency, as we are and as our bank is. Specifically, we entered into a formal Written Agreement with the Federal Reserve Bank of Richmond as of March 18, 2011, and the bank is subject to a December 28, 2010 Consent Order with the FDIC and with the South Carolina State Board of Financial Institutions.Both the Consent Order and the Written Agreement refer to and require that we comply with the FDIC’s golden parachute payment prohibition. The golden parachute payment restrictions contained in FDIC rules not only prohibit actual payment of severance benefits, the implementing rules even prohibit entering into severance or employment agreements with new or existing executives if those agreements could someday provide for payment of severance benefits.The golden parachute payment restrictions will apply until the Federal Reserve and the FDIC declare that we and the bank are no longer considered to be in troubled condition, which will not occur before the Written Agreement and the Consent Order are terminated. The golden parachute payment restrictions do not prevent us from honoring the Salary Continuation Agreement commitment to make annual benefit payments to executives, although payments will not commence until they attain age 65. 13 December 28, 2010 Consent Order.The bank is subject to a December 28, 2010 Consent Order with the FDIC and the South Carolina State Board of Financial Institutions.A full copy of the Consent Order was included in the company’s Current Report on Form 8-K that was filed with the SEC on December 30, 2010, which is available at www.sec.gov. The Consent Order explicitly prohibits Tidelands Bank from making any bonus payments without advance consent of the FDIC and the South Carolina State Board of Financial Institutions, requires the bank to commission an independent compensation review, and requires the bank to adopt an employee compensation plan based on that independent review.Although the Consent Order does not contain specific compensation restrictions and limitations, the order gives the FDIC and the South Carolina State Board of Financial Institutions broad authority to decide whether the employee compensation plan adopted based on independent review is acceptable. Director Compensation Our bylaws permit our directors to receive reasonable compensation as determined by a resolution of the board of directors.Pursuant to our bylaws, we began compensating our independent directors in May of 2007.The company only pays director fees to non-employee directors.We currently pay our non-employee directors a fee of $450 for each board meeting attended and $225 for each committee meeting attended.We pay the chairman of the board of directors an additional chairman’s fee of $225 for each board meeting attended. Name 2014 Fees Earned orPaid inCash Option Awards Non-Equity IncentivePlan Compensation Nonqualified Deferred Compensation Earnings AllOther Compensation Total Michael W. Burrell — — — Alan D. Clemmons — — — John W. Gandy, CPA — — — John T. Parker, Jr.(2) — Mary V. Propes — Tanya D. Robinson — Larry W. Tarleton — These amounts represent the dollar amount paid to directors for mileage reimbursement. John T. Parker, Jr. died on January 18, 2015. 14 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT General The following table shows owners of more than 5% of our outstanding common stock, as of March 19, 2015. NameandAddress Numberof SharesOwned RighttoAcquire PercentageofBeneficial Ownership None - — - The following table shows how much common stock in our company is owned by the directors, the named executive officers, and the directors and executive officers as a group, as of March 19, 2015. Name Numberof SharesOwned(1) RighttoAcquire PercentageofBeneficial Ownership (2) Michael W. Burrell — 1.29% Alan D. Clemmons — 1.45% John D. Dalton(1)(a) — 0.16% John W. Gandy, CPA — 0.19% Thomas H. Lyles(1)(a) — 2.23% Robert H. (Bobby) Mathewes,Jr. (1)(a)(b) — 0.55% Mary V. Propes — 0.46% Tanya D. Robinson — 0.71% Milon C. Smith(1)(a) — 0.35% Larry W. Tarleton — 1.37% Executive officers and directors as a group (10 persons) — 8.75% Includes shares for which the named person has sole voting and investment power, has shared voting and investment power, or holds in an IRA or other retirement plan program or allocated ESOP shares, unless otherwise indicated in these footnotes.To the company’s knowledge, each person has sole voting and investment power, has shared voting and investment power, or holds in an IRA or other retirement plan program the securities shown as beneficially owned by the person, except for the following shares which the individual has reported as indirectly owned: (a) These shares are indirectly owned through the ESOP:John D. Dalton - 1,828 shares, Thomas H. Lyles – 9,539 shares, Robert H. Mathewes, Jr. – 9,611 shares, and Milon C. Smith – 10,226 shares. (b) 100 shares are indirectly owned by spouse. (2) The calculations are based on 4,277,176 shares of common stock outstanding on March 19, 2015. 15 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS Interests of Management and Others in Certain Transactions We make loans and enter into other transactions in the ordinary course of business with our directors and officers and their affiliates.As of December 31, 2014, these borrowings totaled $9.3 million.It is our policy that these loans and other transactions be made in the ordinary course of business, on substantially the same terms (including price or interest rates and collateral) as those prevailing at the time for comparable transactions with unrelated parties.We do not expect these transactions to involve more than the normal risk of collectability nor present other unfavorable features to us.Loans to individual directors and officers must also comply with our lending policies and statutory lending limits, and directors with a personal interest in any loan application are excluded from the consideration of the loan application.Our policy is that all of our transactions with our affiliates will be on terms no less favorable to us than could be obtained from an unaffiliated third party and will be approved by a majority of disinterested directors. Director John W. Gandy is a 50% partner in Office Developers, LLC, which is the owner of an office building located at 1312 Professional Drive in Myrtle Beach, South Carolina in which Tidelands Bank is a tenant and is leasing the site for a period of 20 years.The monthly rent under the lease is $12,500 per month.We believe the terms to be no less favorable to us than could be obtained from an unaffiliated third party. SECTION 16(A) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE As required by Section 16(a) of the Securities Exchange Act of 1934, our directors and executive officers, and certain other individuals are required to report periodically their ownership of our common stock and any changes in ownership to the SEC.Based on a review of Forms 3, 4, and 5 and any representations made to us, we believe that all such reports for these persons were filed in a timely fashion during 2014 for transactions occurring in 2014. SHAREHOLDER PROPOSALS FOR THE 2 If shareholders wish a proposal to be included in our proxy statement and form of proxy relating to the 2016 annual meeting, they must deliver a written copy of their proposal so that it is received by the Companyno later than December 10, 2015 at our principal executive offices at 875 Lowcountry Blvd., Mt. Pleasant, SC 29464 Attn. Corporate Secretary.A shareholder should submit a proposal by a means that allows the shareholder to determine when the proposal was received by the Company at its principal executive offices.As a result, we suggest that proposals be submitted to the Company by certified mail, return receipt requested.Proposals must comply with Rule 14a-8 promulgated under the Securities Exchange Act of 1934, as amended, andour bylaws relating to shareholder proposals in order to be included in our proxy materials. Any shareholder proposal to be made at an annual meeting, but which is not requested to be included in our proxy materials, must comply with our bylaws.Proposals must be delivered between 30 and 60 days prior to the annual meeting; provided, however, that if less than 31 days’ notice of the meeting is given to shareholders, the notice must be delivered within 10 days following the day on which notice of the meeting was mailed to shareholders. 16 FORWARD LOOKING STATEMENTS Statements contained in this Proxy Statement that are not purely historical are forward-looking statements, including, but not limited to, statements regarding our expectations, hopes, beliefs, intentions or strategies regarding the future.Actual results could differ materially from those projected in any forward-looking statements as a result of a number of factors, including, without limitation, those described in this Proxy Statement.The forward-looking statements are made as of the date of this Proxy Statement and we undertake no obligation to update or revise the forward-looking statements, or to update the reasons why actual results could differ materially from those projected in the forward-looking statements. We caution you not to place undue reliance on any forward-looking statements made by, or on behalf us in this Proxy Statement or in any of our filings with the SEC or otherwise.Additional information with respect to factors that may cause the results to differ materially from those contemplated by forward-looking statements is included in our Annual Report on Form 10-K for the fiscal year ended December 31, 2013, and in our other current and subsequent filings with the SEC. WHERE YOU CAN FIND MORE INFORMATION Our filings with the SEC are available to the public on the Internet at the SEC’s website at http://www.sec.gov. You may also read and copy any document that we file with the SEC at its public reference room at treet, NE, Washington D.C. 20549. Please call the SEC at (800) SEC-0330 for further information on the public reference room and their copy charges.In addition, we make available, without charge, through our website, www.tidelandsbank.com, electronic copies of our filings with the SEC, including copies of annual reports on Form10-K, quarterly reports on Form 10-Q, current reports on Form8-K, and amendments to these filings, if any.You may request a copy of any of these filings at no cost, by writing or telephoning us at the following address or telephone number: Tidelands Bancshares,Inc. 875 Lowcountry Blvd. Mount Pleasant, South Carolina 29464 (843)388-8433 April 8, 2015 Mount Pleasant, South Carolina 17
